DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species B, claims 1, 4, 6-14, 16, 17 and 19, in the reply filed on June 1, 2021, is acknowledged.  The traversal is on the ground(s) that the non-elected claims do not present an undue burden.  This is not found persuasive because the subject matter of the nonelected species are mutually exclusive and would further search in order to examine. The subject matter of the method claim includes subject matter not included in the product claims such as a sacrificial layer.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 1 contains all of the subject matter of claim 11 such that claim 11 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0202846 Byker et al.
Regarding claim 1, Byker teaches a composite film (paragraph 0002) comprising:
a PVB under-layer (sandwiched, paragraph 0021);
a discontinuous (patterned, paragraph 0098) silver-based functional film overlying the PVB under-layer (paragraph 0013); and
a PVB over-layer overlying the discontinuous silver-based functional film (sandwiched, paragraph 0021),
wherein the composite film comprises an R/sq value of at least about 30 Ohm/sq (paragraph 0062).
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent 
Regarding claim 6, Byker teaches that the discontinuous silver-based functional film comprises an average thickness of 7-8 nm (paragraph 0137), where 7-8 nm is about 10 nm.
Regarding claim 7, Byker teaches that the PVB over-layer comprises an average thickness of 0.75 mm (paragraph 0139). 
Regarding claim 8, Byker teaches that the PVB over-layer comprises a first surface in contact with the discontinuous silver-based functional layer (paragraph 0021) and wherein the first surface of the PVB over-layer comprises an average surface roughness of 10-150 microns (paragraph 0089).
Regarding claim 9, Byker teaches that the PVB under-layer comprises an average thickness of 0.75 mm (paragraph 0139).
Regarding claim 10, Byker teaches that the PVB under-layer comprises a first surface in contact with the discontinuous silver-based functional layer (paragraph 0021) and wherein the first surface of the PVB under-layer comprises an average surface roughness of 10-150 microns (paragraph 0089). 
Regarding claim 11, Byker teaches that the composite film comprises an R/sq value of 0.01-1000 Ohm/sq (paragraph 0062). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.01-1000 reads on the claimed range of at least about 30 Ohm/sq. 
Regarding claim 12, Byker teaches that the discontinuous silver-based functional film comprises a functional film VLT of 71.4% (paragraph 0138).

Regarding claim 14, Byker teaches that the first substrate is a glass substrate (paragraph 0139).
Regarding claim 19, Byker teaches that the discontinuous silver-based functional film comprises an average thickness of 7-8 nm (paragraph 0137), where 7-8 nm is about 10 nm.

Claims 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0202846 Byker et al as applied to claims 1 and 13 above, and further in view of US 9,686,859 Hwang et al.
Regarding claim 4, Byker teaches the composite film but does not teach the distribution of discontinuities. Hwang teaches a substrate coated with a conductive silver layer (column 8, lines 15-22) including an irregular distribution of discontinuities (column 4, line 65 – column 5, line 6), where an irregular pattern of polygons creates lines with irregular discontinuities as in the bottom portion of figure 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the pattern of Hwang in the product of Byker because this can prevent a moiré phenomenon and a diffraction pattern (column 2, lines 35-40). 
Regarding claim 16, Byker teaches the composite film but does not teach the gap length. Hwang teaches a substrate coated with a conductive silver layer (column 8, lines 15-22) including a pitch of 600 microns or less (column 4, lines 7-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the 
Regarding claim 17, Byker teaches the composite film but does not teach the distribution of discontinuities. Hwang teaches a substrate coated with a conductive silver layer (column 8, lines 15-22) including an irregular distribution of discontinuities (column 4, line 65 – column 5, line 6), where an irregular pattern of polygons creates lines with irregular discontinuities as in the bottom portion of figure 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the pattern of Hwang in the product of Byker because this can prevent a moiré phenomenon and a diffraction pattern (column 2, lines 35-40). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781